t c memo united_states tax_court kim l velinsky petitioner v commissioner of internal revenue respondent docket no filed date bradford e henschel for petitioner mark a weiner for respondent memorandum findings_of_fact and opinion scott judge respondent determined a deficiency in petitioner's federal income taxes for the calendar_year in the amount of dollar_figure and an accuracy-related_penalty under section in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to continued some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether this court has jurisdiction over this case based on the notice_of_deficiency mailed to petitioner with one digit of the street address missing whether petitioner is entitled to relief under sec_6013 as an innocent spouse and if so to what extent whether petitioner is entitled to deductions in excess of the amounts allowed by respondent for expenses_incurred by her late husband in connection with his business and whether petitioner is liable for the accuracy-related_penalty as determined by respondent pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are found accordingly petitioner was a legal resident of los angeles california at the time of the filing of the petition in this case petitioner filed a joint federal_income_tax return with her late husband mr richard velinsky mr velinsky for the taxable_year on a schedule c attached to petitioner's joint_return are reported income and expenses of mr velinsky's entertainment and band management business the schedule c mr velinsky operated this business as the sole_proprietor mr velinsky died continued the tax_court rules_of_practice and procedure unless otherwise indicated on date the schedule c reported the following - -3 gross_receipts cost_of_goods_sold gross_income total expenses net_loss dollar_figure big_number big_number big_number big_number mr stephen paquette mr paquette prepared the velinsky's joint federal_income_tax return in preparing this return mr paquette relied primarily upon information furnished to him by mr velinsky however mr paquette did examine some of the supporting receipts for the claimed schedule c expenses to satisfy himself that the claimed expenses were not personal but had a business_purpose mr velinsky represented to mr paquette that he had an office in his rental home that was used exclusively for business purposes the home_office mr velinsky and petitioner claimed a dollar_figure deduction on the schedule c for rent and other business_expenses relating to the home_office mr velinsky and petitioner also claimed a deduction for dollar_figure in utility expenses with respect to the home_office and for specific use of the telephone the home_office was not used exclusively for business petitioner and mr velinsky claimed a schedule c deduction for dollar_figure for meals and entertainment of clients during mr velinsky told mr paquette that he used his automobile to travel from his home_office to meet with his clients and that - -4 he drove a total of big_number miles for business purposes in in mr velinsky made automobile trips to phoenix trips to san francisco trips to las vegas and trip to denver in connection with his business all these trips were from los angeles respondent in her notice_of_deficiency to petitioner dated date disallowed dollar_figure of the dollar_figure of petitioner's claimed business_expenses the disallowed items were the following expense amount dollar_figure car and truck big_number depreciation big_number interest--other legal professional services big_number rent--other business property big_number big_number travel meals entertainment big_number big_number utilities admissions the dollar_figure in total expenses not disallowed was the following expense amount meals entertainment office expenses cleaning dues and publications parking postage printing seminars dollar_figure - -5 respondent's notice_of_deficiency disallowed dollar_figure of the dollar_figure of claimed cost_of_goods_sold most of the dollar_figure allowed by respondent as cost_of_goods_sold was amounts mr velinsky expended in connection with the production of a music video the video made for a band called the replacements respondent now concedes that in addition to the cost_of_goods_sold items allowed in the notice_of_deficiency petitioner is entitled to an additional dollar_figure for photography expenses respondent also concedes that petitioner has satisfied all elements of sec_6013 except the provision of sec_6013 that the understatement_of_tax is attributable to grossly_erroneous_items respondent's notice_of_deficiency to petitioner was addressed to petitioner pincite centinela a los angeles california petitioner filed a timely petition on date alleging error in respondent's determination as set forth in this notice_of_deficiency opinion petitioner contends that since the notice_of_deficiency dated date was mailed to centinela a rather than to centinela avenue the jurisdictional requirements of sec_6212 have not been met the address on petitioner's federal_income_tax return i sec_1385 vienna way venice california however based on an exhibit in evidence with respect to the year petitioner stated that the proper address for the notice_of_deficiency wa sec_3402 centinela avenue los angeles california - -6 sec_6501 provides that the amount of any deficiency in income_tax shall be assessed within years after the return is filed sec_6503 provides however that the running of the 3-year period of limitations is suspended by the mailing of a notice_of_deficiency section authorizes the secretary or sec_6212 notice_of_deficiency a in general --if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail b address for notice_of_deficiency -- income and gift_taxes and certain excise_taxes --in the absence of notice to the secretary under sec_6903 of the existence of a fiduciary relationship notice of a deficiency in respect of a tax imposed by subtitle a chapter chapter chapter or chapter if mailed to the taxpayer at his last_known_address shall be sufficient for purposes of subtitle a chapter chapter chapter chapter and this chapter even if such taxpayer is deceased or is under a legal disability or in the case of a corporation has terminated its existence joint income_tax return --in the case of a joint income_tax return filed by husband and wife such notice_of_deficiency may be a single joint notice except that if the secretary has been notified by either spouse that separate residences have been established then in lieu of the single joint notice a duplicate original of the joint notice shall be sent by certified mail or registered mail to each spouse at his last_known_address continued - -7 his delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified or registered mail sec_6212 provides that a notice_of_deficiency in respect to income_tax is sufficient if it is mailed to the taxpayer's last_known_address therefore the notice_of_deficiency is valid whether or not received if it is mailed by certified mail to a taxpayer's last_known_address however if a notice_of_deficiency is actually received by a taxpayer in sufficient time to permit the taxpayer without prejudice to file a petition in this court it is valid even if not sent to the taxpayer's last_known_address 527_f2d_754 9th cir affg 57_tc_102 since petitioner filed her petition within days after the mailing of the notice_of_deficiency we have jurisdiction in this case therefore it is unnecessary to discuss whether in light of the minor error which petitioner claims was in the address on the notice_of_deficiency it might under other circumstances have been considered not to have been mailed to petitioner's last_known_address when a husband and wife file a joint income_tax return for a year the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several continued - -8 sec_6013 under sec_6013 if certain requirements are met for a year a spouse may be relieved of all or a portion of the joint liability for that year the burden is on petitioner to show that she has satisfied each statutory prerequisite of sec_6013 respondent has conceded that petitioner meets all of the criteria required for relief from tax as an innocent spouse except that the substantial_understatement of tax is attributable to grossly_erroneous_items of one spouse grossly erroneou sec_3 sec_6013 provides in part in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement - -9 items are defined as any item_of_gross_income attributable to such spouse which is omitted from gross_income and any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law sec_6013 petitioner and respondent disagree as to how the grossly_erroneous_items should be characterized petitioner contends that all items should be considered as omissions from gross_income since some of the items disallowed by respondent were items claimed as cost_of_goods_sold the disallowance of which increased the gross_income reported on the return respondent argues that all the items disallowed are properly characterized as deductions petitioner and mr velinsky reported dollar_figure as expenses on the schedule c which included such items as car and truck expenses depreciation and miscellaneous expenses such as postage printing and cleaning expenses petitioner and mr velinsky also reported dollar_figure as cost_of_goods_sold on the schedule c and subtracted this amount from gross_receipts to arrive at gross_income respondent has allowed a cost_of_goods_sold deduction in the amount of dollar_figure the amounts that respondent allowed all related to the production of the video these amounts included video production expenses miscellaneous supplies for lumber paint brushes and set design and other miscellaneous supplies for the music video including film film development rent and studio time respondent did not allow the - -10 remainder of the claimed cost_of_goods_sold primarily because of lack of substantiation the record shows that some items which were not allowed were amounts expended in rather than there is an indication in the record that most of the other disallowed items were claimed to be related to production of the video petitioner contends that the holding of lawson v commissioner tcmemo_1994_286 is applicable to this case in lawson v commissioner supra we held that the overstatement of cost_of_goods_sold created an omission from gross_income similarly in labelle v commissioner tcmemo_1986_602 we held that there was an omission from gross_income where there was an overstatement of the cost_of_goods_sold as we explained in lawson v commissioner supra cost_of_goods_sold is taken into account in computing gross_income and is not an item of deduction see also 88_tc_654 the basis of our holding that the disallowance of items claimed as cost_of_goods_sold results in an omission from gross_income is that since the origin of the income_tax cost_of_goods_sold has been taken into account in computing business gross_income and is not an item of deduction see the discussion in labelle v commissioner supra in which we pointed out that sec_6013 prior to its amendment by the tax_reform_act_of_1984 contained a special definition of gross_income that - -11 required that we not treat an overstatement of cost_of_goods_sold as resulting in an omission from gross_income after the amendment the normal definition of gross_income applied and therefore an overstatement of cost_of_goods_sold resulted in an omission from gross_income in the recent case of 76_f3d_568 4th cir the court_of_appeals for the fourth circuit adopted the conclusions and reasoning of our cases in holding that an overstatement of cost_of_goods_sold results in an omission of gross_income we conclude that in this case the overstatement of cost_of_goods_sold results in an omission from gross_income therefore the amount of the understatement of gross_income resulting from the overstatement of cost_of_goods_sold in this case is a grossly erroneous item and petitioner is entitled to innocent spouse relief with respect to the tax resulting from this understatement of gross_income respondent argues that there was a mischaracterization of items as cost_of_goods_sold on petitioner's return respondent states that the items claimed as cost_of_goods_sold should be properly classified as deductions and as such should be treated as deductions subject_to the requirements of sec_6013 we find no legal or factual support for respondent's argument first it is unclear from the record to what extent the items not allowed as cost_of_goods_sold if they had been substantiated should be properly characterized as - -12 deductions in the notice_of_deficiency respondent allowed dollar_figure of claimed cost_of_goods_sold of petitioner's business as cost_of_goods_sold which indicates that respondent considered at least a portion of petitioner's claimed cost_of_goods_sold to be properly claimed the indication from the record is that the disallowed portion of claimed cost_of_goods_sold was either not properly substantiated or amounts paid in a year not before us since in the notice_of_deficiency respondent allowed a portion of the claimed cost_of_goods_sold in effect she determined that the claim was for cost_of_goods_sold to be subtracted from gross_receipts also our reading of the relevant cases on the issue of omission from gross_income indicates that the determination of whether to treat an item as a deduction or an omission_from_income item is governed by whether the amount is disallowed as improperly claimed cost_of_goods_sold or an improperly claimed deduction in both labelle v commissioner supra and lawson v commissioner supra we determined that items claimed as cost_of_goods_sold had been disallowed as such thereby causing an omission from gross_income it was because the disallowance increased the reported gross_income that we held that the disallowance resulted in an omission from gross_income in lilly v internal_revenue_service supra the court_of_appeals stated historically and presently the cost_of_goods_sold has been taken into account in computing business gross_income the regulations under the - -13 predecessor of sec_61 provided that in the case of a manufacturing merchandising or mining business 'gross income' means the total sales less cost_of_goods_sold plus any income from investments and from incidental income or outside operations currently sec_61 includes gross_income from business as part of gross_income and the regulations thereunder still contain the language quoted above from the version of the i r c see sec_1_61-3 because the cost_of_goods_sold is subtracted from total sales in arriving at gross_income it follows that a taxpayer's overstatement of the cost_of_goods_sold on his income-tax return is an item omitted from gross_income lilly v internal_revenue_service supra pincite emphasis added we regard this statement by the fourth circuit as consistent with our conclusion that if items shown as cost_of_goods_sold on a taxpayer's return are disallowed absent an explanation in the notice_of_deficiency to the contrary the disallowance results in an omission from gross_income we conclude that this case is not distinguishable from prior cases involving a disallowance of claimed cost_of_goods_sold subtracted from gross_receipts to arrive at gross_income petitioner contends that she is also entitled to relief under sec_6013 with respect to the schedule c deductions disallowed by respondent we disagree with petitioner a deduction having no basis in fact or in law is a deduction that is frivolous fraudulent or phony 86_tc_758 it is clear that mr velinsky was in the business of band management and had business deductions during the year in issue but as in douglas v commissioner supra the - -14 amounts disallowed by respondent were disallowed for lack of substantiation as we stated in that case because petitioner was unable to substantiate her husband's claimed deductions does not mean the deductions had no basis in fact or law douglas v commissioner supra pincite we hold that petitioner is not entitled to innocent spouse relief with respect to the disallowed deductions petitioner next contends that some of the deductions for mr velinsky's band management business are proper and were properly substantiated respondent's position is that petitioner has not produced sufficient evidence to substantiate the claimed deductions in amounts in excess of those allowed by respondent or conceded by respondent at trial the parties have stipulated into the record copies of documents kept by mr velinsky however since mr velinsky was deceased at the time of the trial of this case we do not have his testimony as to the validity of the deductions petitioner and mr velinsky's return preparer mr paquette testified with respect to the claimed deductions revproc_89_66 1989_2_cb_792 provides optional mileage rates for employers and self-employed individuals sec_162 allows as a deduction ordinary_and_necessary_expense sec_4 since petitioner is allowed a greater deduction using the standard mileage rate deduction petitioner is not allowed a depreciation deduction see revproc_74_23 1974_2_cb_476 - -15 paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a self-employed_individual may deduct the cost of operating a passenger_automobile to the extent that it is used in a trade_or_business revproc_89_66 supra states that although sec_274 provides that no deduction shall be allowed under sec_162 with respect to any listed_property which includes a passenger_automobile unless the taxpayer complies with the substantiation requirement of that section the section also provides that regulations may prescribe that some or all of the substantiation requirements do not apply to an expense that does not exceed an amount prescribed by such regulations the revenue_procedure then states that sec_1_274-5t temporary income_tax regs fed reg date in part grants the commissioner the authority to prescribe rules under which such allowances if in accordance with reasonable business practices will be regarded as substantiation in accordance with sec_274 petitioner offered as evidence numerous repair billings for the ford thunderbird driven by mr velinsky petitioner deducted dollar_figure on schedule c for car and truck expenses and dollar_figure for depreciation on the form_4562 attached to petitioner's return petitioner indicated that the automobile was used percent for business purposes to substantiate the gasoline lube and oil expenses of dollar_figure petitioner offered as evidence copies of her husband's credit card statements for the - -16 year at issue amounts charged for gasoline and related items totaled dollar_figure though it is unclear whether these amounts correspond to mr velinsky's use of the ford thunderbird for business use to substantiate the repairs expense of dollar_figure petitioner offered into evidence repair bills totaling dollar_figure accompanied by a money order for dollar_figure and canceled checks for automobile repair services in the amount of dollar_figure however it is unclear from these documents whether the repair expenses were for the ford thunderbird or which canceled checks correspond to which repair bills petitioner testified that mr velinsky often used the ford thunderbird for travel purposes in his band management business particularly for driving his bands to their performances and for watching other bands perform though petitioner was unsure of the actual miles driven by mr velinsky for business mr paquette testified that mr velinsky had informed him that he had taken eight long-distance trips during for business purposes the parties stipulated to a statement given by mr velinsky to the irs which confirmed this fact and from which we made a finding the miles which mr velinsky drove on these trips would approximate big_number the record shows that most of mr velinsky's driving was local and included driving his bands to their performances or to watch performances of other bands rather than driving from one city to another we are convinced that mr velinsky used the ford thunderbird in his business although petitioner has not shown - -17 that this automobile was used percent for business based on the limited testimony and the receipts offered into evidence we find that petitioner has substantiated that mr velinsky drove his automobile at least big_number miles for business purposes in therefore based on the cents-a-mile rate allowable in lieu of actual expenses in revproc_89_66 supra petitioner is entitled to deduct dollar_figure of the dollar_figure of automobile expenses claimed in petitioner and mr velinsky also deducted dollar_figure in rent for use by mr velinsky of a home_office sec_280a provides the general_rule that no deduction is allowed for the business use of a dwelling_unit which is used by the taxpayer as a residence sec_280a provides however that the general_rule will not apply as long as a portion of a taxpayer's residence is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see 506_us_168 under the facts of this case it is clear that mr velinsky's home_office was not used exclusively for business petitioner testified that the home_office was not used exclusively for mr velinsky's business and that she and mr velinsky used the home_office for other purposes she testified that she used the home_office to study and to read it is well settled that a home_office must be exclusively used for business in order for the expenses connected with its use to be - -18 deductible therefore we sustain respondent's disallowance of the claimed deduction for home_office expenses petitioner and mr velinsky deducted dollar_figure in expenses for the year at issue which were claimed to be for utilities applicable to the home_office and for business use of the home telephone we deny any utility expense deductions relating to the home_office for the reasons mentioned above petitioner offered telephone bills and other substantiating documentation to show the actual business use of the telephone primarily long distance calls mr paquette explained to the auditor and petitioner testified that mr velinsky used the telephone in his band management business under 39_f2d_540 2d cir we allow dollar_figure per month for mr velinsky's business telephone expenses for long distance calls petitioner and mr velinsky also deducted expenses for interest legal and professional services and admissions petitioner has offered no evidence to substantiate these deductions and we hold that petitioner has not met her burden_of_proof with regard to these claimed deductions sec_274 states that a taxpayer is not allowed a deduction under sec_162 for any travel or entertainment expense unless the taxpayer has substantiation in the form of adequate_records or other sufficient corroborating evidence showing the amount of the expense the time and place of the travel or entertainment the business_purpose of the - -19 expense and the business relationship to the taxpayer of persons entertained the regulations make it clear that sec_274 supersedes the doctrine_of cohan v commissioner supra and that a deduction for travel and entertainment must be supported by more than approximations or unsupported testimony of a taxpayer sec_1_274-5 income_tax regs under sec_274 every expenditure claimed as a deduction must be substantiated by the taxpayer by either adequate_records or other_sufficient_evidence and his or her failure to do so will cause such expenditures to be disallowed in full see 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner offered into evidence copies of several receipts from various restaurants as well as tickets to sporting events and theaters petitioner also offered into evidence various canceled checks to evidence travel_expenses however these items were not shown to be related to mr velinsky's business except by petitioner's testimony that she never saw her husband retain receipts for nonbusiness meals and entertainment and that her husband often took business trips there was no record of the business_purpose of the travel or claimed entertainment the record does not show the persons present at any meetings and in most cases the time and place of the meetings or entertainment are not shown we therefore under sec_274 sustain - -20 respondent's disallowance of the claimed deductions for travel and entertainment_expenses also at issue is whether petitioner is liable for the accuracy-related addition_to_tax under sec_6662 under sec_6662 a 20-percent addition_to_tax is imposed on the portion of the underpayment that is attributable to one or more of the following negligence or disregard of the rules or regulations substantial_understatement of tax valuation_overstatement overstatement_of_pension_liabilities and estate or gift_tax valuation understatements respondent concedes that only negligence and substantial_understatement of tax would have application to the facts in this case negligence includes any careless reckless or intentional disregard of rules or regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return 85_tc_934 based on the record we find that petitioner has not met her burden of showing that she and mr velinsky were not negligent in the preparation of their income_tax return it is clear from the testimony of petitioner's return preparer that mr velinsky's records were inadequate to determine proper deductions and expenses for the years at issue and that he relied on the information furnished to him by mr velinsky petitioner's - -21 return preparer testified that information revealed during the audit of the tax_liability for would have changed his calculations as shown on the return we therefore sustain respondent's determination of the accuracy-related_penalty as to the entire deficiency for negligence or intentional_disregard_of_rules_and_regulations therefore we need not determine whether there is a substantial_understatement_of_income_tax however this fact will be shown when petitioner's tax_liability is recomputed if there is a substantial_understatement of tax that fact likewise supports respondent's determination of the accuracy-related_penalty decision will be entered under rule
